 Case 1:19-cv-05471-NLH Document 10 Filed 10/26/20 Page 1 of 2 PageID: 1794
                                                                                   Jq ev5l/7/ ~

Mr. Kenneth M. Watford
S.B.I. #290971B / SPN 711309
Southern State Correctional Facility
4295 Route 47                                                      RECEIVED
Delmont, N .J. 08314
                                                                    DCT l 6 LUtU
Mrs. Kristyn Byrnes-Frankel
                                                                 NOEL l. HIL LM
Mitchell H.Cohen U.S. Court House                              U.S. DISTRICT JU~~E
1 John F. Gerry Plaza
4 th & Cooper Sts.
Camden, N.J.08101

                                          October 15, 2020

RE: Notice of Transfer

         Dear Mrs. Frankel,

            I am writing to you to inform your office that I have recently been transferred to
Southern State Correctional Facility in Delmont N.J. 08314. I presently have a Habeas Corpus
action pending before the Hon. Judge Noel Hillman and would like to be updated on the status of
said matter. Unfortunately I am unable too provide you with the docket number as I have been
here now for 21 days and have yet to receive any of my property so, I prayerfully hope that you
are able to assist me with just my name. Kenneth Marvin Watford, my matter was filed on March
29, 2019, that is about the extent of all of the information that I have.



         I thank you in advance for your time and any assistance that you may provide me as I
remam,
file: KMW
.' I.Co   l'\.t::Ullt::l..ll   l'I•   Wd.1..1.U.C:U
S.13.I. #290971B Case 1:19-cv-05471-NLH Document 10 Filed 10/26/20 Page 2 of 2 PageID: 1795
Southern State Corr. Facility                                                   (i;\ EOPOST                                                                      FIRST-CLASS MAIL

~295 Route 47                                                                      10/17/2020
Delmont, N.J. 08314                                      17 OCT 20
                                                                                   US POSTAGE                                                         $000.552
                                                                                                                                                                   ZIP 08314
                                                                                                                                                                 041 M1 1279377



                                                      Mrs.Kristyn Byrnes-Frankel '
                                                      Judicial Assistant
                                                      Mitchell H. Cohen U.S. Court Hou~
                                                      1 John F. Gerry Plaza
                                                      4th & Cooper Streets
                                                                                                                            Ec 1: , v Eo
                                                      Camden, N.J. 08101
                                                                                                                              OCT 2 0 2020
                                                                                                                     AT 8:3o
                                                                                                ~-                       ~:1_~
                                                                                                                                    "'    I   7.  . ::--r•
                                                                                                                                               , ~ t \'  ,,/
                                                                                                                                    l. . ,... ..   . ·- ......


                                                                      Ii   Ii 11 1Ii 11,1 11 ii 1111 1111 111t1111111, 1, 11, l, l; II I 11,,, 1,1 11, 1, ,11
